Citation Nr: 1003346	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
2006, for the award of a separate evaluation for 
radiculopathy of the right lower extremity.

2.  Entitlement to an effective date earlier than May 15, 
2006, for the award of a separate evaluation for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to April 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for 
radiculopathy of the right and left lower extremities and 
assigned an effective date of May 15, 2006.

The Board has recharacterized the issues as entitlement to an 
earlier effective date for the award of a separate evaluation 
for radiculopathy of the right and left lower extremities, as 
opposed to entitlement to an earlier effective date for the 
award of service connection for such disabilities, because 
the effective date of grant of service connection for the 
back disability from which the separate ratings arose is not 
in question; the appeal was for assignment of an earlier 
period for the separate ratings for radiculopathy.  This does 
not affect the analysis or outcome of the issues on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to February 26, 2003, the evidence 
did not establish that the Veteran had bilateral lower 
extremity radiculopathy associated with the service-connected 
degenerative disc disease and paravertebral myositis of the 
lumbar spine.

2.  A February 26, 2003 letter from a private chiropractor 
reflects that the Veteran had radiculitis in the lower 
extremities; this is the earliest date that entitlement arose 
to separate evaluations for radiculopathy of the right and 
left lower extremities.

3.  For the period prior to May 15, 2006, the Veteran's 
radiculopathy in each of the lower extremities was no more 
than mild in severity.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 26, 2003 
for the award of a separate evaluation of 10 percent, but no 
higher, for radiculopathy of the right lower extremity have 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2009).

2.  The criteria for an effective date of February 26, 2003 
for the award of a separate evaluation of 10 percent, but no 
higher, for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The claims on appeal essentially involve rating claims - 
separate (initial) ratings for radiculopathy of the left and 
right lower extremities, which arose in the context of an 
increased rating claim for the service-connected back 
disability.  The Board finds that notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in May 2006, which informed the Veteran of the 
evidence necessary to substantiate a claim for a higher 
rating, who bore responsibility for obtaining evidence, and 
how disability evaluations and effective dates are assigned.  

VA has provided the Veteran VA examinations that reflect 
relevant history, complaints, and findings pertaining to 
these claims.  In determining the appropriate effective date 
for the award of a separate evaluation for radiculopathy in 
the lower extremities in this case, VA has reviewed the 
evidence already in the claims file to see when radiculopathy 
was first shown.  The Veteran's claim was initiated in 2006, 
and the Board is granting an earlier effective date of 2003 
based upon evidence in the claims file, including a February 
2003 private chiropractor letter (reflecting radiculitis in 
the lower extremities).  The claims file is voluminous, and 
of record are VA treatment records from 2001 to 2008.  The 
Board finds that there was no duty on the part of VA to 
obtain any additional evidence or provide the Veteran with an 
examination, since, again, the analysis in this case involves 
reviewing evidence already in the claims file, especially as 
it pertains to the earlier rating period.  Any additionally 
created current evidence would necessarily be less probative 
on the question of higher separate ratings for the relevant 
earlier period of claim, and could not establish that 
entitlement arose earlier than the private and VA treatment 
evidence that is already of record.  

The Veteran was provided with a personal hearing before a 
Decision Review Officer.  A transcript of that hearing is of 
record.  The Board concludes that the duties to notify and 
assist the Veteran have been fulfilled. 



Earlier Separate Rating for Radiculopathy Analysis

Initially, the Board notes that, in the March 2008 rating 
decision on appeal, the Decision Review Officer found clear 
and unmistakable error in a September 2002 rating decision 
that had denied service connection for a spinal disc 
condition, and granted service connection for degenerative 
disc disease of the lumbar spine.  At the time of the 
September 2002 rating decision, the Veteran was service 
connected for paravertebral myositis of the lumbar spine.  
The effect of the March 2008 clear and unmistakable error 
rating decision was to include degenerative disc disease as 
part of the lumbar spine disability for the entire period of 
increased rating claim addressed in the September 2002 rating 
decision.  Because the March 2008 rating decision did not 
change the assigned rating for the service-connected back 
disability, the finding of manifestly changed outcome did not 
include a higher rating for the back disability.  

The relevant effect of the March 2008 decision (to include 
degenerative disc disease as part of the service-connected 
back disability) was to render eligible for a separate rating 
any separately compensable residuals of the degenerative disc 
disease (radiculitis or radiculopathy in the lower 
extremities) for any period since entitlement arose, provided 
that the evidence of record establishes that separately 
compensable ratings are demonstrated.  In the March 2008 
decision, the Decision Review Officer reclassified the 
service-connected disability as degenerative disc disease and 
paravertebral myositis of the lumbar spine and assigned a new 
Diagnostic Code, which included a Diagnostic Code that was 
not in existence back in September 2002 (Diagnostic Code 
5237).  Nevertheless, the Board will be considering the 
Veteran's claim for entitlement to separate evaluations for 
radiculopathy in the lower extremities under the appropriate 
Diagnostic Codes in effect from 2001 to 2006.  

The Decision Review Officer assigned separate 60 percent 
evaluations for radiculopathy in the right and left lower 
extremities (60 percent for each lower extremity), effective 
May 15, 2006.  The Veteran contends that he warrants an 
earlier effective date for the assignment of the separate 
evaluations for radiculopathy of the right and left lower 
extremities.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

At the time of the September 2002 rating decision, the 
Veteran's service-connected paravertebral myositis was 
evaluated as 10 percent disabling under Diagnostic Code 5021, 
which rates the disability based upon limitation of motion.  

Back in 2001, degenerative disc disease was evaluated under 
Diagnostic Code 5293, which addressed intervertebral disc 
syndrome.  Intervertebral disc syndrome warranted a 
10 percent evaluation if it was mild.  A 20 percent 
evaluation was warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation was warranted when it was 
severe with recurrent attacks and intermittent relief.  A 
60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome was evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

If there were incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, a 10 percent evaluation was warranted.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation was warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation was warranted.  With incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a 60 percent evaluation was warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, and moderately severe incomplete paralysis 
warrants a 40 percent disability rating.  If incomplete 
paralysis of the sciatic nerve is severe with marked muscular 
dystrophy, a 60 percent evaluation is warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for mild, or at most, moderate degree.  38 
C.F.R. § 4.124a (first paragraph under the Diseases of the 
Peripheral Nerves, Schedule of Ratings).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2009); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

The Board finds that because of the finding by the Decision 
Review Officer that there was clear and unmistakable error in 
the September 2002 rating decision, the Veteran's 2001 claim 
for increase, from which the separate ratings for 
radiculopathy of the lower extremities were derived, has been 
pending since that time.  Thus, the Board will review the 
evidence for the entire period of increased rating claim in 
2001, including potentially up to one year prior to the 
increased rating claim if entitlement actually arose during 
that time, to see when a separate disability evaluation was 
warranted for the radiculopathy in the lower extremities.  

After carefully reviewing the evidence of record, the Board 
finds that the earliest date that the evidence supports the 
award of separate 10 percent evaluations for radiculopathy of 
the right and left lower extremities (a 10 percent evaluation 
for each lower extremity) is February 26, 2003.  On February 
26, 2003, the Veteran's chiropractor wrote a letter stating 
that the Veteran had "neurological conditions including 
radiculitis" in the lower extremities.  This establishes 
evidence of neurological symptoms that would be entitled to a 
separate evaluation for each lower extremity, as the 
chiropractor was clear that both lower extremities were 
involved.  Thus, an effective date of February 26, 2003, 
which is the date of the letter, is warranted for the 
separate evaluations for the neurological symptoms associated 
with the degenerative disc disease of the lumbar spine, that 
is, for neuropathy (neuritis) of the left and right lower 
extremities.  

For the period prior to February 26, 2003, the preponderance 
of the evidence is against a finding that the Veteran had any 
separately ratable neurological symptoms associated with the 
service-connected degenerative disc disease of the lumbar 
spine.  For example, in May 2001, the Veteran was seen with 
complaints of low back pain with pain radiating to the 
thighs.  See VA treatment record, dated May 1, 2001.  The 
Veteran denied any numbness in his legs.  The examiner stated 
there was normal muscle tone in both lower extremities.  
Muscle bulk and strength were normal in all muscle groups of 
the lower extremities.  Sensory was intact, and straight leg 
raising was negative.  The examiner reviewed a March 2001 MRI 
of the lumbar spine.  The final assessment was chronic low 
back pain without clear evidence of radiculopathy.  

In April 2002, the Veteran was seen by VA with low back pain.  
See VA treatment record, dated April 8, 2002.  The Veteran 
reported bilateral numbness radiating from the buttock to 
above the knee.  Upon physical examination, the examiner 
stated that sensory was intact, motor strength was 5/5 in the 
lower extremities, and reflexes were +1 and symmetrical in 
the lower extremities.

Finally, in September 2002, the Veteran underwent a VA 
examination.  There, the examiner noted that the Veteran had 
stiffness in the lower back "but no real weakness in the 
legs or any complaints of radicular pain at this time."  
Strength, sensation, and reflexes in the lower extremity was 
within normal limits.  There was no muscle weakness, and 
sensation was intact in all dermatomes.  Reflexes were 
symmetric at 2+.  The examiner concluded there were "no 
neurological deficits" and that the Veteran's symptoms were 
most consistent with chronic lumbar strain.

Thus, prior to the February 2003 letter, the preponderance of 
the evidence establishes that the Veteran did not have 
neurological symptoms associated with the service-connected 
degenerative disc disease of the lumbar spine.  While the 
Veteran had reported pain radiating into his lower 
extremities, examiners found no clinical findings to 
substantiate the allegation.  The Veteran's complaints, 
coupled with the specific clinical findings and measures, did 
not establish a separately compensable disability of lower 
extremity radiculopathy prior to February 26, 2003.  It must 
be noted that, prior to September 23, 2002, the neurological 
symptoms were evaluated together with the low back symptoms.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

It was the September 2002 changes to the criteria evaluating 
spine disabilities that now allowed for the neurological 
symptoms to be separately rated.  The change in the law does 
not impact the facts in this case because, prior to February 
26, 2003, the preponderance of the evidence establishes that 
the Veteran did not have separately compensable neurological 
symptoms.  Thus, February 26, 2003, is the earliest date 
establishing that entitlement to a separately compensable 
disability rating for radiculopathy of the lower extremities 
arose, that is, the February 26, 2003 chiropractor letter is 
the first evidence that relates compensable neurological 
symptoms with the service-connected degenerative disc disease 
of the lumbar spine.  

The Board finds that, for the period from February 26, 2003 
(and prior to assignment of the separate 60 percent ratings 
from May 15, 2006), the appropriate evaluation for the 
radiculopathy of the lower extremities is 10 percent for each 
lower extremity.  The 10 percent evaluation for this period 
contemplates mild incomplete paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.71a, Diagnostic Code 8520.  In the February 
2003 letter, the chiropractor did not provide any indication 
of the severity of the Veteran's radiculitis in the lower 
extremities.  

The Board is aware that in the February 2003 letter the 
Veteran's chiropractor was stating that the Veteran was 
totally disabled due to his disabilities; however, in the 
letter, the chiropractor was addressing more than just the 
Veteran's radiculitis.  He was addressing the Veteran's 
cervical spine, neurological symptoms associated with the 
upper extremities, and migraine headaches-disabilities that 
are not associated with the service-connected degenerative 
disc disease of the lumbar spine.  For this reason, the 
general reference to severe disability cannot be fairly read 
as applying only to the radiculitis of the lower extremities.

The subsequent severity of the radiculopathy of the lower 
extremities at a VA examination in March 2004, approximately 
one year later, has some bearing on the question of severity 
of the lower extremity radiculopathy (radiculitis) at that 
time and in February 2003.  At the March 2004 VA examination, 
the examiner indicated there were no sensory deficits.  Motor 
strength was limited by pain.  Deep tendon reflexes were 0 to 
1+ bilaterally in the lower extremities.  Such findings are 
indicative of no more than mild neurological symptoms 
associated with the degenerative disc disease of the lumbar 
spine.  

After the March 2004 VA examination and prior to May 15, 
2006, there is a lack of clinical findings to establish the 
severity of the neurological symptoms, including no evidence 
that the radiculopathy of the lower extremities was more than 
mild in severity.  The March 2004 examination did not show 
any more than mild neurological deficit.  Thus, the Board 
finds that the chiropractor's February 2003 letter 
establishes not more than mild neurological deficit or 
radiculitis for each lower extremity, which warrants a 
separate compensable (10 percent) rating, but does not 
warrant an evaluation in excess of 10 percent.  Especially 
probative is the March 2004 VA examination report that shows 
that approximately one year later the clinical findings 
indicated no more than mild neurological symptomatology 
associated with the lower extremities.  

While the Veteran has claimed that the severity of his 
neurological symptoms has remained the same since September 
2002 as they are now, which would imply that the 60 percent 
evaluation should be assigned as of the date a separate 
evaluation is warranted, the Board does not find such 
statements to be credible.  He had a normal neurological 
examination in September 2002.  In March 2004, his 
neurological symptoms were minimal.  Additionally, at the 
time of the June 2006 VA examination, there was evidence that 
the Veteran was exaggerating his symptoms.  The examiner 
implied such in the examination report, and the Board 
concludes, that there was an exaggeration of symptoms.  Such 
conclusion is based on the wide discrepancy between reported 
symptoms, nature and distribution of symptoms, and the actual 
clinical measures of neurological disability.  Thus, the 
Veteran's current allegations of severe neurological deficit 
prior to May 15, 2006 is outweighed by the credible evidence 
of record, including various histories and clinical measures, 
and is not based on credible reporting of symptoms.  For 
these reasons, the Board finds that a disability rating in 
excess of 10 percent is not warranted for any time from 
February 26, 2003 to the assignment of 60 percent separate 
disability ratings effective from May 15, 2006. 

As stated above, the Veteran's degenerative disc disease of 
the lumbar spine can be evaluated based upon the number of 
incapacitating episodes or based upon limitation of motion of 
the lumbar spine and neurological symptoms, whichever 
provides the Veteran with a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board has not considered 
evaluating the Veteran's disability under the Diagnostic Code 
that addresses incapacitating episodes because the evidence, 
including the Veteran's own statements, does not show that 
the Veteran had such incapacitating episodes prior to May 
2006.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation 
would have been warranted for the radiculopathy in the lower 
extremities.  In exceptional cases an extraschedular rating 
may be provided.  38 C.F.R. § 3.321 (2009).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step-a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the 
Veteran's disabilities associated with his lower extremities 
were manifested by mild neurological deficits in February 
2003.  The rating criteria specifically contemplate such 
symptomatology, and no referral for extraschedular 
consideration is required.  Frequent periods of 
hospitalization for his neurological symptoms have not been 
shown.  The Board must note that the neurological symptoms 
are separate from the musculoskeletal symptoms.  In the 
absence of exceptional factors associated with the 
neurological symptoms, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the Board finds that an effective date of February 26, 
2003, for the award of a separate 10 percent evaluation for 
radiculopathy in each lower extremity, is warranted.  
However, an effective date earlier than February 26, 2003 for 
a separate rating of either lower extremity radiculopathy is 
not warranted.  Likewise, an evaluation in excess of 
10 percent for each lower extremity is not warranted for any 
time from February 26, 2003 to the assignment of 60 percent 
separate disability ratings effective from May 15, 2006.  

Clear and Unmistakable Error

In a September 2009 statement, the Veteran's representative 
wrote that the Veteran was raising clear and unmistakable 
error in the September 2002 and October 2004 rating 
decisions.  He also suggested that the outcomes are 
inextricably intertwined with the claims for an earlier 
effective date currently on appeal.  

The Board finds that the representative's assertions do not 
even raise a claim for clear and unmistakable error.  As to 
the use of the words clear and unmistakable error in the 
September 2002 and October 2004 rating decisions, the 
Veteran's representative has not specifically asserted a 
valid claim for clear and unmistakable error.  He has not 
provided specific allegations of factual error or legal error 
by a VA adjudicator, and has not alleged how the outcome of a 
specifically identified rating decision would have been 
manifestly different but for the error.  Based upon the 
wording used by the Veteran's representative, the Veteran is 
merely attacking how the facts were weighed in the September 
2002 and October 2004 rating decisions, see September 25, 
2009 letter, which attack can never rise to the level of a 
claim for clear and unmistakable error.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).

Secondly, the Board finds that any assertion of clear and 
unmistakable error in the September 2002 and October 2004 
rating decisions is not in fact inextricably intertwined with 
the issues on appeal.  As to the allegation that his claim 
for clear and unmistakable error is inextricably intertwined 
with the issues currently on appeal, because the Decision 
Review Officer determined that the September 2002 rating 
decision contained clear and unmistakable error in denying 
the claim for service connection for a spinal disc 
disability, the Board has considered the Veteran's claim for 
increase involving the neurological symptoms attributable to 
his low back as of the 2001 claim (the claim that was 
adjudicated in the September 2002 rating decision).  

In considering whether a separate evaluation for 
radiculopathy in the lower extremities was warranted at any 
time during the relevant and extensive rating period, the 
Board has considered all the evidence of record, including 
the evidence of record at the time of the September 2002 and 
October 2004 rating decisions.  The Board's decisions in the 
current appeal addressing the questions of when entitlement 
to a separate disability rating for lower extremity 
neuropathy first arose, and addressing the rating of those 
disabilities for that time forward (until May 15, 2006 
assignment of 60 percent rating) has included a thorough and 
accurate review of all evidence of record as it bears on the 
entitlement arose and degree of rating questions.  The Board 
has made an independent de novo review of the separate rating 
effective date issue, which includes considerations of rating 
the disabilities for a several year period.  Unless and until 
such specific allegations of law or fact and outcome are made 
regarding specific rating decisions, there is no issue 
regarding clear and unmistakable error that has even been 
raised so as to warrant referral to the RO for initial 
adjudication.  Moreover, in light of the Board's 


decision in this case, it is difficult to imagine a clear and 
unmistakable evidence claim regarding prior rating decisions 
that would not be subject to Board finality in addressing the 
separate rating questions of arising entitlement and initial 
rating for the entire period since entitlement arose.  
38 U.S.C.A. § 7104 (West 2002).  


ORDER

An effective date of February 26, 2003 for the award of a 
separate 10 percent evaluation for radiculopathy of the right 
lower extremity is granted.

An effective date of February 26, 2003 for the award of a 
separate 10 percent evaluation for radiculopathy of the left 
lower extremity is granted.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


